Citation Nr: 1728691	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-04 835	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 percent, from October 22, 2012, for service-connected tinea versicolor.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part granted service connection for tinea versicolor, claimed as skin rash and assigned an initial 10 percent rating therein.  Subsequently a November 2012 rating action awarded a 30 percent evaluation effective September 4, 2012, creating a staged rating as indicated on the title page.  As this increase did not represent a full grant the benefits sought, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2013 the Veteran had a DRO hearing.  In December 2013 he was afforded a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  As the Veteran has indicated satisfaction with the appeal, the Board finds that notice regarding the VLJ's departure, as well as the opportunity to appear before the Board at another hearing, is unwarranted.

In a July 2014 decision, in relevant part, the Board denied the claim for an increased initial rating for tinea veriscolor rated as 10 percent disabling prior to September 4, 2012 and rated as 30 percent disabling as of September 4, 2012 to October 22, 2012.  Consequently, the Board also recharacterized the issue on appeal, as reflected on the title page, and remanded the claim for an increased rating in excess of 30 percent, from October 22, 2012, to the agency of original jurisdiction (AOJ) for further development.

During the pendency of the appeal, in a November 2016 VA Form 21-22, the Veteran appointed the American Legion as his representative, in connection with other claims.  The Board notes that only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, and all transactions concerning the claim will be conducted exclusively with the recognized organization, representative, agent, or attorney of record until notice of a change, if any, is received by the appropriate VA office. 38 C.F.R. § 14.631(e)(1) (2016).  A claimant may designate an organization or individual as his or her representative, thereby vesting the organization or individual with the claimant's power of attorney, by executing a VA Form 21-22 (for veteran service organizations) or a VA Form 21-22a (for individuals, including agents and attorneys).  38 C.F.R. § 14.631(a).  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631(f)(1).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  Here, as the Veteran has properly executed a new VA Form 21-22 appointing the American Legion as his representative, this action constitutes revocation of prior representation by Disabled American Veterans (DAV).


FINDING OF FACT

In a September 2014 submission, the Veteran expressed the desire to withdraw all remaining issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased rating in excess of 30 percent, from October 22, 2012, for service-connected tinea versicolor, have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's perfected appeal includes a claim for an increased rating in excess of 30 percent, from October 22, 2012, for service-connected tinea versicolor.  However, in September 2014, the Veteran submitted an Appeals Satisfaction Notice to the Board indicating that he no longer wished to pursue any of the issues remaining on appeal.  A September 2014 letter from the Veteran's representative, at that time, reiterated the Veteran's intent to withdraw any remaining issue contained in the July 2014 Board Remand.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for any issue remaining on appeal, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking an increased rating in excess of 30 percent, from October 22, 2012, for service-connected tinea versicolor, must be dismissed.


ORDER

The appeal for an increased rating in excess of 30 percent, from October 22, 2012, for service-connected tinea versicolor is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


